Einheber v Sagalovich (2016 NY Slip Op 04173)





Einheber v Sagalovich


2016 NY Slip Op 04173


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-06051
 (Index No. 3173/10)

[*1]Jack Einheber, etc., appellant, 
vBoris Sagalovich, etc., et al., respondents, et al., defendants.


Jack Einheber, New York, NY, appellant pro se.
Furman Kornfeld & Brennan, LLP, New York, NY (Nicholas Lewis of counsel), for respondent Boris Sagalovich.
Kerley, Walsh, Matera & Cinquemani, P.C., Seaford, NY (Lauren B. Bristol of counsel), for respondent John Aronbayev.
Wilson Elser Moskowitz Edelman & Dicker, LLP, New York, NY (Judy C. Selmeci and I. Elie Herman of counsel), for respondents Anthony Weiss, Mount Sinai Hospital Manhattan, and Myron Schwartz.

DECISION & ORDER
In an action to recover damages for medical malpractice and wrongful death, the plaintiff appeals from an order of the Supreme Court, Queens County (O'Donoghue, J.), entered March 3, 2015, which denied his motion, in effect, for leave to reargue his prior motion to vacate a default judgment of the same court entered December 5, 2013, upon his failure to appear for a court-ordered conference, which was denied in an order of the same court entered November 10, 2014.
ORDERED that the appeal from the order entered March 3, 2015, is dismissed, with costs, as no appeal lies from an order denying reargument.
The Supreme Court properly treated the plaintiff's motion as, in effect, one for leave to reargue his prior motion to vacate the default judgment, since the motion essentially sought the same relief as the motion to vacate the default judgment, which had been denied in an order entered November 10, 2014. The Supreme Court denied the motion on the ground that the plaintiff had previously moved for similar relief. The appeal must be dismissed, as the denial of reargument is not appealable (see Executor of Kates v Pressly, 132 AD3d 723; Basile v Wiggs, 117 AD3d 766; Jones v Amiee Lynn Accessories, 38 AD3d 613).
MASTRO, J.P., MALTESE, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court